Citation Nr: 0002336	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95- 37 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disability on a 
direct basis or as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In January 1998, the Board issued decisions on several issues 
on appeal in this claim, and remanded the issues of 
entitlement to service connection for a skin disability to 
include on an Agent Orange basis and entitlement to service 
connection for bilateral hearing loss to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for bilateral hearing loss.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

The claim of entitlement to service connection for a skin 
disability on a direct basis or as a residual of exposure to 
Agent Orange is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disability on a direct basis or as a residual of exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a skin to 
include as due to Agent Orange exposure.  The legal question 
to be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim. 38 U.S.C.A. § 5107(a). As will be explained below, the 
Board finds that this claim is not well grounded.

The veteran's service medical records are unavailable.  The 
record shows that the veteran was examined by VA in April 
1993, and xerosis, seborrheic keratosis, actinic keratosis, 
multiple lentigines, and papillomas on the eyelids were 
diagnosed.  In January 1995, he and his wife testified at the 
RO concerning his disability.  It was stated that the veteran 
was in Vietnam and some spraying material got on his left leg 
of is flight suit.  He stated thereafter he had itching.  He 
stated that he was treated for the itching and irritation.  
He stated that he had blisters and redness on his leg also.  
A complete transcript is of record.   

The veteran was examined by Mark D. Heibel, M. D. in February 
1999.  Ovoid scaly plaques and patches were noted on the 
palms distal fingers, lower legs and feet.  Also noted were 
onychodystrophy and subungual debris of several toenails.  
The examiner diagnosed that the eruption of the hands and 
lower legs most likely represented psoriasis and also 
diagnosed probable onychomycosis  of the toenails.  The 
examiner noted that for proper evaluation, the veteran would 
need a biopsy of the plaques of psoriasis to determine that 
it was psoriasis and not another form of chronic dermatitis.  
It was stated that it was not the examiner's opinion that the 
lesions present were in anyway associated with the use of 
Agent Orange exposure.  It was noted that the eruption most 
likely represented psoriasis.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, (West 1991); 38 
C.F.R. § 3.303 (1999).  The regulations pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam War. 38 C.F.R. § 3.307(a)(6).   
With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that a statutory 
presumption pertains to only certain diseases.  Service 
connection may be presumed for a number of diseases arising 
in veterans who have been determined to have been exposed to 
Agent Orange. A list of diseases is contained at 38 U.S.C.A. 
§ 1116 (West 1991), and 38 C.F.R. § 3.309(e) (1999).  The 
list includes chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda, prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The presumption for service connection applies for claimants 
exposed to an herbicidal agent as defined in 38 C.F.R. § 
3.307(a)(6)(i) (1999).  Moreover, the diseases listed shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy which 
must become manifest to a degree of 10 percent or more within 
a year after service.  Respiratory cancers shall become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent. 38 C.F.R. §38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent. 38 U.S.C.A. § 1116(b)(1); 61 
Fed. Reg. 41368-41371 (1996).  The veteran has not been 
diagnosed with any of the listed skin disorders which are 
noted in 38 C.F.R. 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology. Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, while post-service medical records 
reveal that the veteran currently has a skin disorder 
variously diagnosed as psoriasis, onychomycosis of the 
toenails, dermatophyte of the hands and feet, xerosis, 
seborrheic keratosis, actinic keratosis, multiple lentigines 
and papillomas on the eyelids, none of the diseases for which 
the statutory presumption attaches have been diagnosed and no 
examiner has linked any skin disorder with the appellant's 
active duty service, including the claimed exposure to Agent 
Orange.  Further, the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  
Rather, the only evidence presented by the veteran that tends 
to show a connection between a skin disorder and service is 
his own statements.  These statements are not, however, 
competent evidence relating a present condition to the 
appellant's military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Ultimately, this claim is not well-grounded because the 
veteran has not satisfied element three of a well-grounded 
claim: the nexus between the in-service injury or disease and 
the current disability.  The veteran's statements that his 
current disorder is linked to his active service or to Agent 
Orange exposure is not supported by competent in-service or 
post-service medical evidence. See Grottveit v. Brown, at p. 
93.  The post-service medical evidence of record, in 
particular, does not demonstrate a chronic disability that 
was manifest to a compensable degree within a reasonable time 
after service.  For instance, the first medical indication in 
the record of a skin disability occurs in 1993, many years 
after service discharge, and was not accompanied by any 
medical opinion that links this diagnosis, or subsequent 
diagnoses related to skin problems, to service.   Moreover, 
the veteran's own opinion  can not establish a causal nexus.  
Lay persons are not competent to render such an opinion. See 
Zang v. Brown, 8 Vet. App. 246 (1995); See also Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In summary, no competent evidence had been presented to 
provide a nexus between any inservice occurrence and 
symptomatology or diagnoses related to rhinitis first 
clinically identified many years after service.

Where, as in the veteran's case, a veteran has not met the 
burden of presenting a well-grounded claim, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim.  Although the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to a claim 
that is not well-grounded, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Here, the veteran's service medical records (SMR) are 
unavailable through no fault of his own, thus there is a 
heightened obligation for the VA to assist the claimant in 
the development of his case and to provide reasons or bases 
as to the rationale for 
any adverse decision rendered without SMR.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). The heightened duty to 
assist the appellant in developing facts pertaining to his 
claim under the provisions of 38 U.S.C.A. § 5107(a) in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

The Board notes that efforts have been made to locate the 
veteran's service medical records and the veteran has been 
contacted regarding submitting evidence to supplement his 
claim.  Unfortunately, these actions did not produce any 
records.  Thus, in this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained). See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a skin disability in service or 
shortly thereafter would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by such.  This is because in assuming that 
the claim was well grounded, the RO accorded the claimant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 


ORDER

Service connection for a skin disorder on a direct basis, or 
as a residual of exposure to Agent Orange is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

